Fourth Court of Appeals
                                   San Antonio, Texas
                                       September 2, 2021

                                      No. 04-21-00229-CV

                                      Paul J. KITTLE, Jr.,
                                            Appellant

                                                v.

                                        Patricia KITTLE,
                                             Appellee

                  From the 288th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018-CI-16245
                        Honorable Angelica Jimenez, Judge Presiding


                                         ORDER
       Appellant’s brief was due on August 16, 2021. Neither the brief nor a motion for
extension of time has been filed. We therefore ORDER appellant to file, by September 17,
2021:

       (1) his brief; and
       (2) a written response reasonably explaining: (a) his failure to timely file a brief; and (b)
           why appellee is not significantly injured by appellant’s failure to timely file a brief.

        If appellant fails to timely file the brief and written response required by this order, we
will dismiss the appeal for want of prosecution. See TEX. R. APP. P. 38.8(a); see also TEX. R.
APP. P. 42.3(c) (allowing involuntary dismissal if appellant fails to comply with court order).




                                                     _________________________________
                                                     Beth Watkins, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of September, 2021.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court